J-S34018-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

STEVENS & LEE, P.C.,                            IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                        Appellee

                   v.

TED A. CRESSWELL,

                        Appellant                   No. 1832 MDA 2015


            Appeal from the Order Entered September 21, 2015
              In the Court of Common Pleas of Berks County
                      Civil Division at No: 15-12326


BEFORE: PANELLA, STABILE, and JENKINS, JJ.

MEMORANDUM BY STABILE, J.:                     FILED NOVEMBER 01, 2016

     Appellant, Ted A. Cresswell (“Cresswell”), appeals from the September

21, 2015 order of the Court of Common Pleas of Berks County (“trial court”),

granting Stevens & Lee, P.C.’s (“S&L”) motion for judgment on the

pleadings. Upon review, we affirm.

     The trial court provided the following factual and procedural history:

           [S&L] brought suit against [] Cresswell, Appellant, on May
           18, 2015[,] for two counts of [b]reach of [c]ontract. [S&L]
           alleged that [Cresswell], a former client, failed to pay legal
           bills after hiring [S&L] to represent him on one criminal
           and two civil matters. [Cresswell] signed two engagement
           letters after hiring [S&L] in 2013 agreeing to specified
           hourly rates and retainers. See Complaint Exhibit A and B.
           [S&L] alleges that [Cresswell] has paid only $25,000.00 of
           his legal bills, leaving an unpaid balance of $133,549.79.

           [Cresswell] filed an answer to [S&L’s] [c]omplaint on June
           29, 2015[,] after which [S&L] filed a [m]otion for
           [j]udgment on the [p]leadings which was granted by [the
           trial court] on September 21, 2015.

Trial Court Opinion, 12/10/15, at 1. This appeal followed.
J-S34018-16



      On appeal, Cresswell raises two intertwined issues for review.

            I. Whether the [t]rial [c]ourt erred in granting [j]udgment on
               the [p]leadings when there was clearly a dispute as to
               material facts when [Cresswell] denied with sufficient
               specificity the allegations in the [c]omplaint in civil action?

            II. Whether the [t]rial [c]ourt erred in granting [j]udgment on
                the [p]leadings by finding that [Cresswell’s] denials were not
                sufficiently specific such that they would be deemed an
                admission?

Appellant’s Brief at 4.

      This Court’s standard of review of an order granting judgment on the

pleadings is well established.

            Appellate review of an order granting judgment on the
            pleadings is plenary and we apply the same standard
            employed by the trial court. Our review is confined to the
            pleadings and relevant documents. We must accept as
            true all well pleaded statements of facts, admissions, and
            any documents properly attached to the pleadings
            presented by the party against whom the motions is filed,
            considering only those facts that were specifically
            admitted.

Southwestern Energy Prod. Co. v. Forest Res., LLC, 83 A.3d 177, 185

(Pa. Super. 2013) (citation omitted). “The grant of a motion for judgment

on the pleadings will be affirmed by an appellate court only when the moving

party’s right to succeed is certain and the case is so free from doubt that a

trial would clearly be a fruitless exercise.” Swift v. Milner, 538 A.2d 28, 31

(Pa. Super. 1988) (citation omitted).

      Due to the interconnected nature of Cresswell’s issues, this Court will

first address Cresswell’s second issue:    whether the trial court erred by

finding that Cresswell’s denials were not sufficiently specific and deemed an

admission. Pennsylvania Rule of Civil Procedure 1029, requires that:

                                    -2-
J-S34018-16


           (a) A responsive pleading shall admit or deny each
               averment of fact in the preceding pleading or any part
               thereof to which it is responsive. A party denying only
               a part of an averment shall specify so much of it as is
               admitted and shall deny the remainder. Admissions
               and denials in a responsive pleading shall refer
               specifically to the paragraph in which the averment
               admitted or denied is set forth.

           (b) Averments in a pleading to which a responsive
               pleading is required are admitted when not denied
               specifically or by necessary implication. A general
               denial or a demand for proof, except as provided by
               subdivisions (c) and (e) of this rule, shall have the
               effect of an admission.

           (c) A statement by a party that after reasonable
               investigation the party is without knowledge or
               information sufficient to form a belief as to the truth of
               an averment shall have the effect of a denial.

           (d) Averments in a pleading to which no responsive
               pleading is required shall be deemed to be denied.

           (e) In an action seeking monetary relief for bodily injury,
               death or property damage, averments in a pleading to
               which a responsive pleading is required may be denied
               generally except the following averments of fact which
               must be denied specifically:

                 (1)   averments relating to the identity of the
                       person by whom a material act           was
                       committed, the agency or employment of such
                       person and the ownership, possession or
                       control of the property or instrumentality
                       involved;

                 (2)   if a pleading seeks additional relief, averments
                       in support of such other relief; and

                 (3)   averments in preliminary objections.

Pa.R.C.P. No. 1029.

     In Swift, a panel of this Court held that where the salient paragraphs

contained the single word “Denied,” these general denials manifested

admission to the facts averred in the complaint and judgment on the

pleadings was warranted. Swift, 538 A.2d at 31.


                                    -3-
J-S34018-16



         In the matter sub judice, Cresswell’s answers to the material

allegations in the complaint are “[a]dmitted,”1 “[t]he document speaks for

itself,”2 and “[d]enied and strict proof demanded.”3        The trial court found

that the responses “[d]enied and strict proof demanded” constituted general

denials pursuant to Rule 1029(b). We agree. Rule 1029(b) clearly states

that a “general denial or demand for proof . . . shall have the effect of an

admission.” Pa.R.C.P. No. 1029(b) (emphasis added). Cresswell’s argument

fails.

         Next, Cresswell argues that the trial court’s grant of judgment on the

pleadings was in error because there was a dispute as to the material facts.

As discussed above, all of Cresswell’s general denials have the effect of an

admission; therefore, all of the facts in the complaint have been admitted

and there is no dispute as to the material facts. Cresswell’s argument fails.

         Cresswell further argues that the trial court could have provided

Cresswell an opportunity to amend his answer rather than enter judgment.

Cresswell did not include this issue in his concise statement; therefore, the

issue is waived.      See Pa.R.A.P. 1925(b).     Even if this Court did not find

waiver, Cresswell would not be entitled to relief. In Swift, this Court held

____________________________________________


1
    In response to ¶¶ 1, 2, 6, 8, 14, and 16 of the complaint.
2
    In response to ¶¶ 7 and 15 of the complaint.
3
    In response to ¶¶ 9, 10, 17, and 18 of the complaint.




                                           -4-
J-S34018-16



that an identical argument was abandoned because there was no effort to

amend the answer made in the trial court between the date the motion for

judgment on the pleadings was filed and the date it was granted. 4 Swift,
538 A.2d at 31.         In the matter sub judice, Cresswell did not file any

document or pleading, including an answer to the motion for judgment on

the pleadings, between the filing of the answer to the complaint and the

notice of appeal. This argument fails.

       Judgment affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/1/2016




____________________________________________


4
  In Swift, there was a motion for amendment of answer filed after
judgment on the pleadings was entered; however, it was denied pursuant to
a local rule. This Court found that the appellant abandoned the issue as
there was no attempt to remedy the flaw in the motion. Swift, 538 A.2d at
31.




                                           -5-